DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 have been amended, claim 22 have been added.  Therefore, claims 1-13, 15-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak (US 2018/0240359) in view of Tran et al. (US 2018/0001184) and in further view of Kremen et al. (US 2016/0253922).

Regarding claim 1, Hujsak teaches a system for self-fulfillment of a dietary request the system comprising: at least a server (F1), wherein the at least a server is designed and configured to: 
receive training data ([0118] “stored data to train the machine-learned models”, [0121]), wherein the training data includes a plurality of data entries ([0053] where Machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make 
receive the at least a dietary request from a user device, said user device associated with a user ([0057]-[0058]); 
an alimentary instruction set generator module operating on the at least a server ([0075]), the alimentary instruction set generation module designed and configured to: 
generate at least an alimentary instruction set ([0050], [0052]-[0053]) as a function of the at least a dietary request from the user device and the training data ([0042], [0058], [0091]-[0092]), wherein the alimentary instruction set comprises at least a self-fulfillment action ([0089], [0115]-[0116], [0117]), said self- fulfillment action identifying a meal to be prepared (F11E-F, [0052], [0113]-[0114]) ([0137]-[0138], [0142]); 
a self-fulfillment instruction set generator module operating on the at least a server, wherein the self-fulfillment instruction set generator is designed and configured to: 
generate at least a self-fulfillment instruction set as a function of the at least a self-fulfillment action ([0135], [0140]-[0141], [0157]), wherein the self-fulfillment instruction set comprises a prompt for selection (F11A:1102m F11C, F)NOTE);
a fulfillment module operating on the at least a server the fulfillment module designed and configured to receive at least a user entry associated with the user ([0147]-[0148]), said at least a user entry including a list of previously purchased groceries ([0117] “receives consumer information including what users have consumed”, [0140]) (see NOTE I); and 


Hujsak teaches machine learning (aka training data) is based on dietary choices from multiple consumers [0118], [0053].  Such training data from different consumers comprise different user profiles, such as “user "Denise Miller" indicates that the user has a ketogenic diet” … the user is associated with health conditions "hyperthyroidism" and "migraines." … indicates that the user values no meat, low carbohydrates, organic and natural, and high protein diets” [0148], “preferences for avoiding specific diseases or for enhancing performances in athletic or mental capabilities” [0150], which is construed to be analogous to the limitation “data entry of the plurality of data entries including … at least a correlated alimentary process label”.  However, to merely obviate such reasoning, Tran discloses a correlated alimentary process label in [0393] “each data unit can be linked to a matching therapy”, [0474], [0506]-[0507].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to include correlated alimentary process label as disclosed by Tran. Doing so would help predict disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population and recommending lifestyle modification to mitigate the disease risks (Tran [0003]).

NOTE I - Hujsak doesn’t explicitly teach wherein the self-fulfillment instruction set comprises a prompt for selection, wherein the prompt for selection comprises a list identifying a plurality of performance options associated with the meal to be prepared.  Instead, Hujsak teaches a graphical display with plurality of options to plan a meal.  It is stated on the record that “prompt for … a plurality of performance options associated with the meal to be prepared” is an intended use or a non-functional, description for any other prompt and is indistinguishable from prompt provided for some other purpose.  However, to merely obviate such reasoning, Kremen discloses the prompt for selection comprises a list identifying a plurality of performance options associated with the meal to be prepared ([0036], [0023]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to include a prompt for performance options associated with the meal to be prepared as disclosed by Kremen.  Doing so provides a meal plan based on user-specified preferences and constraints (Kremen [0020]).
Further, in analogous art CHERNENKO et al. (US 2015/0279234) discloses “performance options associated with the meal to be prepared” in [0076] (and throughout of disclosure) and Egan (US 2015/0079551) discloses the same in [0055] and further obviate the teachings of Hujsak.

NOTE I - Hujsak doesn’t explicitly teach “a list of previously purchased groceries”, instead Hujsak teaches “receives consumer information including what users have consumed” [0114]; “includes a list of known dishes that the user has consumed over the week” [0140].  There is virtually no difference between logging in the purchased groceries or logging in “"cobb salad," "spinach salad," ''pasta salad," and "potato salad"” [0140], which were either prepared or purchased.  Groceries, is nothing more than items of food sold in a grocery store.  The "cobb salad," "spinach salad," ''pasta salad," and "potato salad" are readily available food items commonly sold in most grocery stores.
intended use or a non-functional description for any data and is indistinguishable from data submitted for some other purpose.  However, to merely obviate such reasoning, Kremen discloses a list of previously purchased groceries [0028]-[0030].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to include a list of previously purchased groceries as disclosed by Kremen. Doing so provides a personalized nutrition information.
Further note Tran likewise discloses a list of previously purchased groceries in [0491], [0516] and likewise obviates the teachings of Hujsak.  Note in analogous art Nusbaum et al. (2017/0084196) discloses “grocery list including the ingredient to be purchased” in [0135] (and throughout of disclosure) and Adamowicz (US 2011/0318717) discloses the same in [0113] and further obviate the teachings of Hujsak.

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Hujsak as modified teaches the system and the method, wherein the at least a server is configured to receive at least a dietary request from a computing device (Tran [0562], [0566], 0091]-[0092], [0149]-[0150], Hujsak [0042], [0091]).

Regarding claims 3 and 13, Hujsak as modified teaches the system and the method, wherein the alimentary instruction set generator module is configured to receive at least a datum of user data including a user preference (Tran [0508] “implementation dependent and may be based on factors such as user preference”, Hujsak [0126], [0148], [0154]) associated with the user and wherein the alimentary 

Regarding claims 4 and 21, Hujsak as modified teaches the system and the method, wherein the self-fulfillment instruction set generator module is further configured to modify the grocery list as a function of a current geo-location of the user (Hujsak [0148], Kremen [0031], [0040]).
Note in analogous art Nusbaum et al. (2017/0084196) discloses claims  4, 21 in [0135], [0405]-[0406] and an analogous art Adamowicz (US 2011/0318717) discloses claims 4, 21 in [0055], [0061], Vento discloses claims 4, 21 [0051]-[0052], [0057]-[0058]  and further obviates the teachings of Hujsak.  Where it would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to modify a grocery list as disclosed by Nusbaum and Adamowicz. Doing so provides a user with personalized nutrition information.

Regarding claims 5 and 15, Hujsak as modified teaches the system and the method, wherein the self-fulfillment instruction set generator module is further configured to: 
generate a loss function of user specific variable associated with the user (Tran [0414], [0490], [0505], [0510]); and minimize the loss function (Tran [0415], [0491] “develop more effective and more personalized approaches to care, thereby lowering the overall cost of care”, [0505] “the decision may be to apply the less expensive, yet effective intervention, and use the "savings" in other areas of the health care program”, Hujsak [0058], [0096]).

Regarding claims 6 and 16, Hujsak as modified teaches the system and the method, wherein the user specific variable further comprises an ingredient standard request (Hujsak [0079], [0114]-[0115], [0140]).

Regarding claims 7 and 17, Hujsak as modified teaches the system and the method, wherein the user specific variable further comprises an ingredient requirement request (Hujsak [0115], [0128], [0142]).

Regarding claims 8 and 18, Hujsak as modified teaches the system and the method, wherein the fulfilment module is further configured to match the user entry to the at least an alimentary instruction set (Hujsak [0124], [0130], [0156]).

Regarding claims 9 and 19, Hujsak as modified teaches the system and the method, wherein the fulfilment module is further configured the match the at least a user entry to the at least a self-fulfillment instruction set (Tran [0298], Hujsak [0135]-[0137]).

Regarding claims 10 and 20, Hujsak as modified teaches the system and the method further comprising wherein the self-fulfillment module is further configured to modify the grocery list as a function of the at least a user entry (Hujsak [0148]).
Hujsak teaches that user profile comprise allergies – “conditions also indicate that the user is allergic to foods such as com, sesame, peanuts, avocados, and poppy.  Other possible examples that the user may choose from include "wheat," "chickpeas," "fish," "kiwi," and "garlic."”[0148]. Thus, it is reasonable to conclude that based on the user entry (such as current allergies), a presented list of ingredients (to be eventually purchased, by adding them to a shopping cart) is modified based on such entry.  Wherein the list is custom and individualized for each user based on the entered preference data – “culinary practices is delivered to the consumer in an appealing, diverse, and customized way such that consumers can quickly make decisions on dietary nutrition that are beneficial to them” (Hujsak 

Note in analogous art Nusbaum et al. (2017/0084196) discloses claims 10, 20 in [0395], [0397]-[0398] and an analogous art Adamowicz (US 2011/0318717) discloses claims 10, 20 in [0065] and further obviates the teachings of Hujsak.  Were it would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to modify a grocery list as disclosed by Nusbaum and Adamowicz. Doing so provides a user with personalized nutrition information.

Regarding claim 22, Hujsak as modified teaches the system of claim 1, wherein the list identifying a plurality of performance options associated with a meal to be prepared comprises a grocery list including an ingredient associated with the meal to be prepared (Kremen F2:208, 210, [0017], [0024], [0027]), a recipe associated with the meal to be prepared (Hujsak [0153], Kremen F2:206, 214, [0017]), a recommended meal a user could consume (Hujsak [0153], Kremen [0020], [0023], [0027]), and a location associated with the meal to be prepared (Hujsak F12F, [0154], Kremen [0030]-[0031]).

Response to Arguments
The applicant arguments filed 03/12/2021, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 18, 2021